OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs (Matter of Jefferson v Bronx Psychiatric Center, 55 NY2d 69). Where, as here, the employer has not offered to recredit the claimant for wages paid and charged to her accumulated sick leave credits, the net benefit resulting to the employer precludes reimbursement under section 25 (subd 4, par [a]) of the Workers’ Compensation Law.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.